Title: To George Washington from Brigadier General William Smallwood, 27 December 1777
From: Smallwood, William
To: Washington, George



Dear sir,
Wilmington [Del.] Decemr 27th 1777

A Fleet of 59 Ships, inclusive of a Frigate of 28, & a Sloop of 16 Guns came down the River Yesterday, & Anchor’d of[f] the Mouth of Christiana Creek in the Evening, & from the Number of Boats attending them, & stopping short of the Admirals Ship, when both Wind & Tide favored, I was induced to think the Enemy had in View an Attack on this Post last Night, but the Weather proved too unfavorable; two Incidents contributed to increase my Suspicion, these Ships having mostly from two to three Boats after each, the others I wrote you of, had their Boats all on Deck except the Eagle, & from Information that Genl Howe had changed his Position, & advanced a few Miles, his right & Left extending from the providence Road, to the white Horse on the Chester Road, & fronting towards Chester; but this may not be so, (for I am in such a disagreable Situation for want of light Horse, & Persons of Integrity to detach, that I cannot depend on any Intelligence I receive[]), but shoud this be fact, I thought the Positions wou’d favor their Views in Advancing, & securing their Retreat by way of the Boats, in a very Capital manner; & therefore made every necessary disposition to obviate their Designs, or at least to guard against a Surprize, & being surrounded by superior Numbers—to effect this its laughable enough, to see my Officers detatched on long Tail Mares big with Foal, to watch their Motions, but what will not a Man risque and suffer for the good of his Country—I need not mention the extra Fatigue Vigilance & Duty put on the Officer & Soldier in this Instance, your Excellency must be a competent judge of this, & that their Duty & Fatigue is & will for some Time be equal to any thro the course of the late Campaign, which I flatter myself will induce you to send a Party of Horse, to aid and remedy this inconvenience—I have been favored with 30 Militia Men in all from this State, & General Rodney who I wrote to promises all in his power, but doubts its efficacy, I think if we can guard against their Advances during their Stay on this Tour, we shall for some Time remain quiet, & compleat our Fortifications refresh Cloath & discipline our poor distressed Soldiers; to accomplish which doubt not but that every Effort shall be exerted & in the mean Time I have the

honor to remain with sincere Regard Your Excellency’s most Obedt Hble Sert

W. Smallwood


P.S. the Eagle & 92 Sail lye a little below this a few more heaving in Sight. a Deserter just came in but gives no acct thats new a Sailor taken yesterday says he belonged to the Roe buck but can give nothing New.

